Citation Nr: 0008432	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for idiopathic 
cardiomyopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
April 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The evidence necessary for an equitable disposition of 
this matter has been obtained.  

2.  The veteran was first shown to have idiopathic 
cardiomyopathy during service.  


CONCLUSION OF LAW

Idiopathic cardiomyopathy was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for service connection for 
idiopathic cardiomyopathy is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied, with 
respect to such claim, that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required by statute.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including cardiovascular diseases, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).   
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The report of an entrance examination dated in August 1995 
was negative for findings or diagnoses pertaining to a heart 
disease.  The cardiovascular examination was normal.  A 
service medical record dated on December 8, 1995, revealed 
that the veteran was being seen on a follow up basis; an 
assessment of probable cardiomyopathy was entered.  The 
records reflects that the December 8, 1995, entry is likely 
incorrect since the examination was performed after the 
veteran reported for basic training, and his service began in 
the latter part of December.  Service medical records dated 
in February 1996 reflect that the veteran was primarily seen 
for "shin splints" and that a electrocardiogram (ECG) 
revealed frequent premature ventricular contractions (PVCs) 
in a trigeminal pattern and left ventricular (LV) 
hypertrophy.  A cardiology referral was made.  A couple of 
days later the veteran was seen at a cardiology clinic.  The 
veteran denied prior cardiac history or cardiac symptoms.  A 
physical examination revealed frequent extrasystoles in a 
trigeminal pattern, a grade 2/6 systolic flow murmur after 
the premature beats, no S3 or S4.  An echocardiogram dated in 
February 1996 showed, in pertinent part, mild LV enlargement 
with mildly reduced LV function and ejection fraction.   
In March 1996, a Medical Evaluation Board diagnosed the 
veteran as having cardiomyopathy, most likely secondary to 
viral myocarditis.  It was noted that there was no good time 
frame as to when the viral myocarditis was likely to have 
occurred.  The Medical Evaluation Board indicated that the 
disorder did not exist prior to service and referred the 
matter to a Physical Evaluation Board for further 
disposition.  In April 1996, the veteran received a medical 
discharge from service subsequent the Physical Evaluation 
Board proceeding which found "idiopathic cardiomyopathy, 
most likely secondary to viral myocarditis, EPTS [existed 
prior to service] with service aggravation.  EPTS 
unascertainable.  

At a VA compensation and pension examination that was 
conducted in May 1996, the veteran did not demonstrate any 
murmur.  The examiner indicated that there might be a 
splitting of the first sound along the left sternal border.  
An ECG dated in June 1996 revealed a mild left ventricular 
global dysfunction.  At the conclusion of the physical 
examination, the examiner entered a diagnosis of history of 
idiopathic cardiomyopathy, asymptomatic.  

In September 1999, the Board requested a VHA medical expert 
opinion regarding the etiology, approximate date of onset, 
and relationship between the veteran's cardiomyopathy and 
service.  In January 2000, a VA doctor provided an opinion.  
After reviewing the veteran's medical records, the expert 
indicated that it was impossible to determine with certainty 
when the cardiomyopathy developed.  It was pointed out that 
no irregularity was noted in the veteran's pulse on visits in 
January 1996 and that the first irregularity was detected in 
February 1996.  At that time, the cardiac evaluation began.  
The expert estimated that the cardiomyopathy developed 
sometime between January and February 1996.  

Analysis

The veteran contends, in essence, that he is entitled to 
service connection for idiopathic cardiomyopathy.  The 
veteran asserts that he did not have a heart disorder prior 
to service and that he developed heart problems during 
service.  
The RO denied the veteran's claim and found that the disorder 
existed prior to service, that there was must be objective 
evidence of worsening of the disorder in order to establish 
service connection by aggravation, and that there was no 
evidence that the condition permanently worsened as a result 
of service. The Board notes that the medical evidence does 
not fully support the RO's determination.  The RO relied in 
part on an outpatient treatment record dated on December 8, 
1995, that noted probable cardiomyopathy with trigeminy and 
left ventricular hypertrophy.  The RO pointed out that the 
veteran did not enter service until December 27, 1995.  In 
that regard, the VHA expert stated that the date of the note 
was an error.  The expert explained that the note was written 
after the February 7, 1996, echocardiogram and that the note 
referred to the findings in that echo. Moreover, the 
veteran's August 1995 entrance examination was negative for 
complaints or findings of a heart disability, and the Medical 
Evaluation Board determined that the disorder did not exist 
prior to service.  However, the Medical Evaluation Board 
referred the matter to Physical Evaluation Board for further 
evaluation, and the Physical Evaluation Board found that the 
veteran's heart disorder existed prior to service and was 
aggravated by service.  Yet, the VHA opinion refutes the 
Physical Evaluation Board's findings.  The VHA expert 
estimated that the heart disorder developed sometime between 
January and February 1996-during the veteran's service.  In 
weighing these medical opinions and the veteran's contention 
that he did not have a heart disorder prior to service, the 
Board finds that the evidence is in equipoise.  According the 
veteran the benefit of doubt, the Board concludes that 
service connection for idiopathic cardiomyopathy is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for idiopathic cardiomyopathy is granted.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


